Citation Nr: 0417478	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The veteran had honorable active service from February 1941 
to October 1943.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU).  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this case, the RO has issued two VCAA notice letters 
during the pendency of the veteran's claim for TDIU.  
However, one notice letter addressed a claim for an increased 
rating and the other letter addressed secondary service 
connection claims.  The veteran has not been notified of the 
evidence necessary to prevail on a claim of TDIU and the 
division of responsibility for submitting such evidence, as 
required to comply with VA's duties to notify and to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied 
with and satisfied.  Any pertinent court 
decisions also should be considered.  

2.  Following completion of the foregoing, 
the RO should review the claims file.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


